Exhibit 10.46

CONFIDENTIAL TREATMENT. THE PORTION OF THIS EXHIBIT THAT HAS BEEN REPLACED WITH
“[*****]” HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
AND IS THE SUBJECT OF AN APPLICATION FOR CONFIDENTIAL TREATMENT.

ARIBA, INC. 1999 EQUITY INCENTIVE PLAN:

NOTICE OF STOCK UNIT AWARD

(FY 2009 PERFORMANCE STOCK UNITS)

You have been granted units representing shares of Common Stock of Ariba, Inc.
(the “Company”) on the following terms:

 

Name of Recipient:    Robert Calderoni    Number of Units Granted:    325,000   
Date of Grant:    October 27, 2008   

By accepting this grant, you agree as follows:

 

1. This grant is made under and governed by the Ariba, Inc. 1999 Equity
Incentive Plan (the “Plan”) and the Stock Unit Agreement. Both of these
documents are available on the Company’s internal web site at
http://stock.ariba.com.

 

2. The Company may deliver by email all documents relating to the Plan or this
grant (including, without limitation, prospectuses required by the Securities
and Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements). The Company may also deliver these documents by posting
them on a web site maintained by the Company or by a third party under contract
with the Company. The “Ariba, Inc. 1999 Equity Incentive Plan—Summary and
Prospectus“ is available on the Company’s internal web site at
http://stock.ariba.com. If, in the future, the Company posts documents required
by law on a web site, it will notify you by email.

 

3. You have read the Company’s Securities Trading Policy, and you agree to
comply with that policy whenever you acquire or dispose of the Company’s
securities. The Company’s Securities Trading Policy is available on the
Company’s internal web site at http://stock.ariba.com.

RECIPIENT:

 

 



--------------------------------------------------------------------------------

ARIBA, INC. 1999 EQUITY INCENTIVE PLAN:

STOCK UNIT AGREEMENT

 

Payment for Units    No payment is required for the units that you are
receiving. Vesting—General Rules    33% of your units will vest after the 2009
performance-based vesting condition is satisfied, as described below. 67% of
your units will vest after the 2009 and 2010 performance-based vesting
conditions are both satisfied, as described below.    No additional units will
vest after your Service (as defined below) has terminated for any reason, except
as set forth in a Severance Agreement between you and the Company.

2009 Performance-

Based Vesting Condition

   The number of your units that vest will be determined on the basis of
Subscription Software Revenue (as defined below) for fiscal year 2009, as
calculated pursuant to the following table:      

2009 Subscription Software

Revenue:

  

Percentage of Total Number of

Units Awarded That Vests:

   Less than $[****] M    0%    $[****] M    50%    $[****] M    100%    $[****]
M or more    200%    Straight-line interpolation will be used for Subscription
Software Revenue amounts between the increments set forth above. Vesting Dates
and 2010 Performance-Based Vesting Condition   

33% of the units calculated pursuant to the table above will vest on
November 15, 2009, provided that your Service is continuous until that date. The
remaining 67% of the units calculated pursuant to the table above will vest on
November 10, 2010, provided that both:

 

(a)    Your Service is continuous until November 10, 2010, and

 

(b)    The 2010 performance-based vesting condition is met. The 2010
performance-based vesting condition will be determined by the Committee and
communicated to you on or before November 30, 2009.



--------------------------------------------------------------------------------

Adjustment of Performance-Based Vesting Conditions    The Committee, at its sole
discretion, may make appropriate adjustments in the performance-based vesting
conditions described above in order to account for extraordinary events,
including (without limitation) acquisitions and other corporate or financial
events. Forfeiture    If your Service terminates for any reason, then your units
will be forfeited to the extent that they have not vested before the termination
date, except as set forth in a Severance Agreement between you and the Company.
This means that any units that have not vested under this Agreement or a
Severance Agreement will immediately be cancelled. You receive no payment for
units that are forfeited.    The Company determines when your Service terminates
for this purpose.

Leaves of Absence

and Part-Time Work

   For purposes of this grant, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s written leave of absence policy (as in
effect for similarly situated employees) or the terms of your leave. But your
Service terminates when the approved leave ends, unless you immediately return
to active work.    If you go on a leave of absence, then the vesting dates
specified above may be adjusted in accordance with the Company’s written leave
of absence policy (as in effect for similarly situated employees) or the terms
of your leave. If you commence working on a part-time basis, then the vesting
dates specified above may be adjusted in accordance with the Company’s written
part-time work policy (as in effect for similarly situated employees) or the
terms of an agreement between you and the Company pertaining to your part-time
schedule. Settlement of Units    Each unit will be settled on the first
Permissible Trading Day (as defined below) that occurs on or after the day when
the unit vests. However, each unit must be settled not later than the later of
(a) December 15 of the Company’s fiscal year after the fiscal year in which the
unit vests or (b) March 15 of the calendar year after the calendar year in which
the unit vests.

 

3



--------------------------------------------------------------------------------

   At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested unit. But the Company, at its sole discretion, may
substitute an equivalent amount of cash if the distribution of stock is not
reasonably practicable due to the requirements of applicable law. The amount of
cash will be determined on the basis of the market value of the Company’s Common
Stock at the time of settlement. Section 409A    This paragraph applies only if
the Company determines that you are a “specified employee,” as defined in the
regulations under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), at the time of your “separation from service,” as defined in those
regulations. If this paragraph applies, then any units that otherwise would have
been settled during the first six months following your separation from service
will instead be settled during the seventh month following your separation from
service, unless the settlement of those units is exempt from Section 409A of the
Code. Nature of Units    Your units are mere bookkeeping entries. They represent
only the Company’s unfunded and unsecured promise to issue shares of Common
Stock (or distribute cash) on a future date. As a holder of units, you have no
rights other than the rights of a general creditor of the Company. No Voting
Rights or Dividends    Your units carry neither voting rights nor rights to cash
dividends. You have no rights as a stockholder of the Company unless and until
your units are settled by issuing shares of the Company’s Common Stock. Units
Nontransferable    You may not sell, transfer, assign, pledge or otherwise
dispose of any units. For instance, you may not use your units as security for a
loan. Withholding Taxes    No stock certificates or cash will be distributed to
you unless you have made arrangements, as directed by the Company, for the
payment of any withholding taxes that are due as a result of the settlement of
this award. At the discretion of the Company, these arrangements may include
(a) payment in cash, (b) payment from the proceeds of the sale of shares through
a Company-approved broker or (c) withholding shares of Company stock that
otherwise would be issued to you when the units are settled. The fair market
value of these shares, determined as of the date when taxes otherwise would have
been withheld in cash, will be applied to the withholding taxes.

 

4



--------------------------------------------------------------------------------

Restrictions on Resale    You agree not to sell any shares at a time when
applicable laws, Company policies or an agreement between the Company and its
underwriters prohibit a sale. This restriction will apply as long as your
Service continues and for such period of time after the termination of your
Service as the Company may specify. Employment at Will    Your award or this
Agreement does not give you the right to be retained by the Company or a
subsidiary of the Company in any capacity. The Company and its subsidiaries
reserve the right to terminate your Service at any time, with or without cause.
Adjustments    In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of your units will be adjusted accordingly,
as the Company may determine pursuant to the Plan. Effect of Merger    If the
Company is a party to a merger, consolidation or reorganization, then your units
will be subject to Section 10.3 of the Plan, provided that any action taken must
either (a) preserve the exemption of your units from Section 409A of the Code or
(b) comply with Section 409A of the Code. Applicable Law    This Agreement will
be interpreted and enforced under the laws of the State of Delaware (without
regard to their choice-of-law provisions). The Plan and Prior Agreements   

The text of the Plan is incorporated in this Agreement by reference.

 

The Plan, this Agreement and the Notice of Stock Unit Award constitute the
entire understanding between you and the Company regarding this award. Any prior
agreements, commitments or negotiations concerning this grant are superseded.
However, if you and the Company entered into a Severance Agreement, then that
Severance Agreement is not superseded and will continue to apply as described
below.

Amendments    This Agreement may be amended only by another written agreement
between the parties. Interpretation of Severance Agreement    If you and the
Company entered into a Severance Agreement, then the vesting acceleration
provisions or vesting continuation provisions (as applicable) of that Severance
Agreement will be applied to this award as follows:

 

5



--------------------------------------------------------------------------------

  

•        If a Change in Control (as defined in the Severance Agreement) occurs
and you become entitled to accelerated vesting under the Severance Agreement
after the Change in Control but before October 1, 2009, then 200% of the total
number of your units will vest immediately. The 2009 and 2010 performance-based
vesting conditions will be disregarded.

  

•        If no Change in Control occurs but you become entitled to accelerated
vesting (or continued vesting during a defined Continuation Period) under the
Severance Agreement before October 1, 2009, then, for the purpose of calculating
the number of shares eligible for vesting acceleration or vesting continuation
under the Severance Agreement, the 2009 performance-based vesting condition will
be deemed to have been met at the 100% award vesting level defined in the table
above. The 2010 performance-based vesting conditions will be disregarded.

  

•        If you become entitled to accelerated vesting (or continued vesting
during a defined Continuation Period) for any reason under the Severance
Agreement after September 30, 2009, but before October 1, 2010, then, for the
purpose of calculating the number of shares eligible for vesting acceleration or
vesting continuation under the Severance Agreement, the actual percentage of the
units calculated pursuant to the table above will be used. The 2010
performance-based vesting condition will be disregarded.

  

•        If you become entitled to accelerated vesting (or continued vesting
during a defined Continuation Period) for any reason under the Severance
Agreement after September 30, 2010, for the purpose of calculating the number of
shares eligible for vesting acceleration or vesting continuation under the
Severance Agreement, the actual percentage of the units calculated pursuant to
the table above will be used and the 2010 performance-based vesting condition
must also be satisfied.

Definitions:    Committee    “Committee” means the Compensation Committee of the
Company’s Board of Directors. Permissible Trading Day    “Permissible Trading
Day” means a day that satisfies each of the following requirements:   

•        The Nasdaq Global Market is open for trading on that day,

 

6



--------------------------------------------------------------------------------

  

•        You are permitted to sell shares of the Company’s Common Stock on that
day without incurring liability under Section 16(b) of the Securities Exchange
Act of 1934, as amended,

  

•        Either (a) you are not in possession of material non-public information
that would make it illegal for you to sell shares of the Company’s Common Stock
on that day under Rule 10b-5 of the Securities and Exchange Commission or
(b) you have implemented a trading plan under Rule 10b5-1 of the Securities and
Exchange Commission covering the shares of the Company’s Common Stock to be
issued under this Agreement and your trading plan has been approved by the
Company’s Compliance Officer,

  

•        Under the Company’s written Securities Trading Policy, you are
permitted to sell shares of the Company’s Common Stock on that day, and

  

•        You are not prohibited from selling shares of the Company’s Common
Stock on that day by a written agreement between you and the Company or a third
party.

Service    “Service” means service as an employee, consultant or director of the
Company or a subsidiary of the Company. Subscription Software Revenue   
“Subscription Software Revenue” means subscription software revenue as
determined under U.S. GAAP and published in the Company’s periodic financial
reports.

BY ACCEPTING THIS GRANT, YOU AGREE TO ALL OF THE TERMS AND

CONDITIONS DESCRIBED ABOVE, IN THE PLAN AND IN

THE NOTICE OF STOCK UNIT AWARD.

 

7